—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Mastro, J.), rendered October 12, 1994, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
An employee timesheet pertaining to the defendant’s alibi witness was properly admitted into evidence under the business record exception to the hearsay rule (see, CPLR 4518 [a]; People v Kennedy, 68 NY2d 569, 579-580).
The defendant’s remaining contention that a gun retrieved from the scene of the shooting was the fruit of an illegal warrantless search was not preserved for appellate review and we decline to reach it in the exercise of our interest of justice jurisdiction (see, People v Cummings, 207 AD2d 657). Rosenblatt, J. P., Ritter, Copertino and Krausman, JJ., concur.